 





Exhibit 10.2

 

 [image_001.jpg]

 



Employment Contract

 

This contract of employment is entered into between HongKong Takung Assets and
Equity of Artworks Exchange Co., Ltd. (hereinafter referred to as "Employer")
and Mr CHOW, Chun Hin Leslie (hereinafter referred to as "Employee") on February
22, 2016 under the terms and conditions of employment below:



 





  1. Commencement of Employment Effective from February 22, 2016           2.
Probation Period 1 month (Employer can request an extension of  the probation
period if working performance within probation period is considered as
unsatisfactory).           3. Position Chief Financial Officer           4.
Place of Work Office:  Room  03-04,  20/F,  Hutchison  House,  10       Harcourt
Road, Central, Hong Kong.               The Employee will be required to report
duty and to perform his/her work at the Office or at such other places or
locations to be designated to the Employee from time to time or as the
circumstances may require.           5. Normal Working Hours

5 days per week, 8 hours per day from 8:30 am to 5:30 pm

 

The Employee is required to work at such times and for such periods as the
efficient and conscientious discharge of his/her duties requires. If it finds
necessary due to bank clearing or event happen beyond the Employer's control,
the Employee is required to work overtime. Unless otherwise approved by the
Employer, there will not be any additional payment or allowance for overtime
work.

 

The Employer reserves the right to alter the Employee's working hours and rest
days if it finds necessary. The Employee understands and agrees to such
arrangement.



          6. Meal Break working

From 12:00 pm to 1:00 pm Meal break is not counted as hour and is without pay.

       

 

 





 

 

 

 [image_002.jpg]

 

 

  7. Rest Days Saturdays and Sunday           8. Salary HK$45,000 per month    
      9. Double pay You are entitled to participate in the Company year end
double pay scheme. The double pay period shall be 1st January to 31st December
every year. If this is your first year of employment, your double pay
entitlement will be calculated on a pro-rata basis on the number of days between
the Commencement Date to 31st December; otherwise it will be calculated as per
the aforementioned full calendar year double pay period.           10. Holidays
The Employee is entitled to statutory holidays with pay.           11. Annual
Leave The Employee is entitled to 20 days of paid annual leave at such time to
be agreed with the Employer.           12. Sickness Allowance The Employee is
entitled to sickness allowance according to the provisions of the Employment
Ordinance.           13. Termination of Employment Contract

a. During the probation period, either party may give to the other seven (7)
days' notice in writing or seven (7) days' salary in lieu thereof to terminate
the employment.

 

b. After probation, either party may give to the other one (1) month's notice in
writing or one (1) month's' salary in lieu thereof to terminate the employment.
After service of such notice of termination, no annual leave may be taken by the
Employee before the actual date of termination of the employment.



          14. Confidentiality The Employee shall not at any time whether during
employment or at any time thereafter except so far as is necessary and proper in
the ordinary course of employment make public or disclose to any person any
information as to the Employer's practice business dealings affairs or other
information which may come to his/her knowledge in the course of his/her
employment.

 

 



 

 

 

[image_002.jpg] 

 

  15. Work Arrangements during Typhoon

The Employee is not required to work when typhoon signal no.8 or above is
hoisted and no salary will be deducted during the period. The Employee is
required to resume duty if the typhoon signal no.8 is lowered before 4:00pm. The
Employee is required to return to work within 2 hours after cancellation of
typhoon signal no.8.



          16. Rainstorm  Warning

The Employee is not required to work when black rainstorm warning is hoisted and
no salary will be deducted during the period. The Employee is required to resume
duty if the black rainstorm warning is cancelled before 4:00pm. The Employee is
required to return to work within 2 hours after cancellation of black rainstorm
warning.



          17. Others

The Employee is entitled to all other rights, benefits or protection under the
Employment Ordinance, the Minimum Wage Ordinance, the Mandatory Provident Fund
Schemes Ordinance, the Employees’ Compensation Ordinance and any other relevant
Ordinances.



 



 



The Employer and the Employee hereby declare that they understand thoroughly the
above provisions and agree to sign to abide by such provisions. They shall each
retain a copy of this contract for future reference. If there is any
inconsistency or conflict between Chinese and English version, the Chinese
version shall prevail.

 

The Employee understands that he/she is entitled to seek independent legal
advice before signing this contract.

 

Signature of Employee   Signature of Employer or Employer's Representative      
                 

Name in full : CHOW, Chun Hin Leslie
HK I.D. No : Z347865(4)

Date : Feb 22, 2016



 

Name in full : XIAO, Di
Position held : CEO
Date : Feb 22, 2016

          Chop of the Company

 

 



 

 

